NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                 Argued September 12, 2019
                                 Decided September 13, 2019



                                           Before

                              JOEL M. FLAUM, Circuit Judge

                              FRANK H. EASTERBROOK, Circuit Judge

                              DANIEL A. MANION, Circuit Judge



No. 18-3450                                                  Appeal from the United
                                                             States District Court for the
MARYJO COHEN, et al.,                                        Western District of Wiscon-
     Plaintiffs-Appellants,
                                                             sin.
              v.
                                                             No. 16-cv-325-jdp
MINNEAPOLIS JEWISH FEDERATION,                               James D. Peterson, Chief
     Defendant-Appellee.                                     Judge.


                                            Order

    The district court concluded that the Melvin S. Cohen Trust, as a “supporting organ-
ization” (26 U.S.C. §509(a)(3)) of the Minneapolis Jewish Federation, could direct how
the Federation used the money distributed from the Trust only to the extent that the
Federation deemed the expenditures to fit “a particular function, activity, or grant pro-
gram of the Federation”. 286 F. Supp. 3d 949 (W.D. Wis. 2017). After a bench trial, the
court provided a number of remedies, including permitting the Federation to use its
own best judgment about the Trust’s recent distributions, replacing one trustee, and
appointing an institutional trustee (whose expenses will be borne by the Federation,
which supported this remedy). 346 F. Supp. 3d 1274 (W.D. Wis. 2018). We do not think
No. 18-3450                                                                           Page 2


it necessary to add to the district court’s explanations of these decisions, all of which are
either compelled by law (including the law of contracts and the Internal Revenue Code)
or within the scope of remedial discretion allowed to a court by Wisconsin’s law of
trusts.

                                                                                   AFFIRMED